Exhibit 77Q1(a)(1)(ii). SCHEDULE A to Amended and Restated Agreement and Declaration of Trust of Forward Funds Schedule of Series and Classes Series Class of Shares Salient Adaptive Balanced Fund Investor Class Institutional Class Class A Class C Salient Adaptive Income Fund Investor Class Institutional Class Class A Class C Salient Adaptive US Equity Fund Investor Class Institutional Class Class Z Salient Commodity Long/Short Strategy Fund Investor Class Institutional Class Class C Advisor Class Class Z Salient EM Corporate Debt Fund Investor Class Institutional Class Class C Advisor Class Salient EM Dividend Signal Fund Investor Class Institutional Class Class C Advisor Class Salient EM Infrastructure Fund Investor Class Institutional Class Class A Class B Class C Advisor Class Salient Frontier Strategy Fund Investor Class Institutional Class Advisor Class Class Z Salient High Yield Fund Investor Class Institutional Class Class C Class Z Salient International Dividend Signal Fund Investor Class Institutional Class Class A Class C Advisor Class Salient International Real Estate Fund Investor Class Institutional Class Class A Class C Advisor Class Salient International Small Cap Fund Investor Class Institutional Class Class C Advisor Class Salient Investment Grade Fund Investor Class Institutional Class Class Z Salient Real Estate Fund Investor Class Institutional Class Class A Class C Salient Select Income Fund Investor Class Institutional Class Class A Class B Class C Advisor Class Salient Select Opportunity Fund Investor Class Institutional Class Class A Class C Advisor Class Salient Tactical Growth Fund Investor Class Institutional Class Class A Class C Advisor Class -26 Salient Tactical Muni & Credit Fund Investor Class Institutional Class Class A Class C Advisor Class Salient Tactical Real Estate Fund Investor Class Institutional Class Class A Class B Class C Advisor Class Salient US Dividend Signal Fund Investor Class Institutional Class Class A Class C Advisor Class -27 As amended: March 8, 2007 April 19, 2011 September 11, 2007 April 21, 2011 November 13, 2007 May 1, 2011 January 9, 2008 September 8, 2011 March 5, 2008 September 30, 2011 September 17, 2008 November 1, 2011 January 7, 2009 December 31, 2011 April 29, 2009 January 30, 2012 June 3, 2009 March 19, 2012 June 9, 2009 May 1, 2012 June 12, 2009 November 1, 2012 June 17, 2009 November 30, 2012 June 26, 2009 December 3, 2012 September 25, 2009 December 17, 2012 October 30, 2009 May 1, 2013 December 1, 2009 July 26, 2013 December 11, 2009 July 31, 2013 January 11, 2010 December 23, 2013 May 1, 2010 August 1, 2014 June 11, 2010 December 15, 2014 August 9, 2010 April 24, 2015 September 1, 2010 May 1, 2015 September 20, 2010 November 2, 2015 September 22, 2010 December 30, 2015 October 20, 2010 May 1, 2016 December 31, 2010 June 1, 2016 January 20, 2011 -28
